Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed September 2, 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 112, 35 U.S.C. 102, and 35 U.S.C. 103 have been fully considered and are persuasive. 
Examiner suggests that the Applicant remove the bracket paragraph notation, e.g. [0044], from the claims. Reference numerals corresponding to claim elements can remain but should be placed within parenthesis, e.g. (34). See MPEP 608.01(m): Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. The reference characters, however, should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims. Generally, the presence or absence of such reference characters does not affect the scope of a claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 10 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). The claim positively recited “the tissue.” Examiner suggests language of “…wherein said cannula (14) comprises a fastening system (35) configured to fasten tissue (25). This amendment would overcome the rejection.

Claim Objections
Claim 1 is objected to because of the following informalities: 
“entry-port” in line 3 should be “entry-ports.” 
“cannula” in line 6 should be “cannulas.” 
“includes” in line 6 should be “include.” 
Claim 2 is objected to because of the following informalities: 
“includes” in line 2 should be “include.”
Claim 3 is objected to because of the following informalities: 
“comprises” should be “comprise.”
Claim 5 is objected to because of the following informalities: 
“engage” in line 7 should be “engages.”
“cannula” in line 8 should be “cannulas.” 
“includes” in line 8 should be “include.” 
Claim 7 is objected to because of the following informalities: 
“comprises” in line 2 should be “comprise.”
“dilating” in line 2 should be “dilate.”
Claim 8 is objected to because of the following informalities: 
“tip” in line 1 should be “tips.”
“comprises” in line 2 should be “comprise.”
Claim 9 is objected to because of the following informalities: 
“comprises” in line 1 should be “comprise.”
Claim 12 is objected to because of the following informalities: 
“male-female” in line 2 should be “a male-female.”
Claim 18 is objected to because of the following informalities: 
“entry-port” in line 1 should be “entry-ports.” 
Claim 19 is objected to because of the following informalities: 
“detaching” in line 2 should be “attaching.” 
“plurality cannula” in line 3 should be “plurality of cannulas.” 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775